The disclosure is objected to because of the following informalities: Page 1, in the heading immediately preceding paragraph [0005], note that “BRIEF” should be deleted as being unnecessary. Page 1, in paragraph [0006], 5th line therein; page 2, in paragraph [0007], 7th line therein; page 3, in paragraph [0015], second line therein; page 7, in paragraph [0041], second line therein; page 11, in paragraph [0077], second line therein; page 16, in paragraph [0108], third line therein; page 17, in paragraph [0112], third line therein: note that the respective pronoun “it” should be rewritten to indicate the corresponding intended feature for clarity and completeness of description. Page 2, in paragraph [0009], 7th line therein, note that the term “here” is vague in meaning and thus appropriate clarification is needed. At all occurrences throughout the specification, note that the term “runs” or “run” should be rewritten as --extends-- or --extend--, respectively for idiomatic clarity. Page 3, in paragraph [0012], third line therein, note that the recitation of “its longitudinal direction” should be rewritten as --the longitudinal direction thereof-- for an appropriate characterization; 6th line therein, note that the trademark “Teflon” appears herein and thus such trademark should be capitalized and accompanied with the generic terminology. Page 3, in paragraph [0013], third line therein, note that the term “earthed” should be rewritten as --grounded-- for an appropriate characterization. Page 3, in paragraph [0014], second and third lines therein, note that the recitation of “as a recess or breakthrough and” should be rewritten as --as a “recess” or “breakthrough” and-- for an appropriate characterization. Page 4, in paragraph [0020], third line therein and page 6, in paragraph [0032], first line therein, note that the respective pronoun “This” should be rewritten to indicate the corresponding intended feature for clarity and completeness of description. Page [0023], 5th line therein, note that the recitation of “the course of the outer surface” is vague in meaning and thus appropriate clarification is needed. Page 7, in paragraph [0036], third line therein, note that “its” should be rewritten as --the-- for an appropriate characterization. Page 9, in paragraph [0052], first line therein, it is noted that the “-” should be rewritten as --and-- for an appropriate characterization. Page 10, in the heading, it is noted that --OF THE INVENTION-- should be inserted after “DESCRIPTION” for consistency with PTO guidelines. Page 10, in paragraph [0072], third, 6th line therein, note that --(Fig. 1B)-- should be inserted after “110” (i.e. third line therein) and after “116” (i.e. 6th line therein) for consistency with the labeling in that drawing figure; 4th line therein, note that the recitation of “port 1 to port 4” should be rewritten as --port 1, port 2, port 3, port 4-- for consistency with the labeling in that those drawings. Pages 10, 11, in paragraphs [0072], [0074], [0075], [0076], note that reference to Figs. 2B, 2C, 2D appear improper and thus should be rewritten as --1B--, as --1C-- and a --1D--, at all appropriate instances in these paragraphs for appropriate characterizations. Page 11, in paragraph [0076], 6th line therein, note that --(not shown)-- should be inserted after “45°” for an appropriate characterization. Page 11, in paragraph [0078], and in paragraph [0081], first line therein, note that --(Fig. 2A)-- should be inserted after “100”, after “104” (i.e. both in paragraph [0078]) and after “102” (i.e. paragraph [0081]), respectively for appropriate clarifications. Page 12, in paragraphs [0083] and [0086], note that the reference label “112” appears to have been used to designate different features herein (i.e. “input coupling” in paragraph [0083] and “coaxial post” in paragraph [0086]) and thus consistent terminology for the common reference numeral (112) needs to be provided. Page 14, in paragraph [0093], 8th line therein, note that the recitation of “latter case” is vague in meaning as to which circumstance defines the “latter case” and thus appropriate clarification is needed. Page 14, in paragraph [0094], 5th line therein, note that the [0098], 4th & 5th lines therein, note that the recitation of “although this is not explicitly shown in FIG. 13” is vague in meaning, especially since it is unclear which feature is not shown in Fig, 13 and thus appropriate clarification is needed. Page 15, in paragraph [0101], second line therein, note that the recitation of “common capacitive coupling 140” is vague in meaning, especially since Fig. 15 does not appear to depict such a feature designated by such a reference numeral and thus appropriate clarification is needed. Page 15, in paragraph [0102], third line therein, note that in the recitation “runs or extends”, note that “runs or” should be deleted as being unnecessary or clarity of description. Page 15, in paragraphs [0104] and [0105], note that the reference label “110” appears to have been used to designate different features herein (i.e. “switching device” in paragraph [0104] and “switch rotor” in paragraph [0105]) and thus consistent terminology for the common reference numeral (110) needs to be provided. Page 15, in paragraph [0104], 7th line therein, note that the recitation of “a similar course” is vague in meaning and thus appropriate clarification is needed. Page 15, in paragraph [0105], second line therein, note that the recitation of “in the picture and the other into” should be rewritten as --in the drawings and the other extends into-- for an appropriate characterization. Page 16, in paragraph [0106], 4th, 12th, 13th lines therein, note that the recitations of “its upper side face” (i.e. 4th line therein) and “its entire length” (i.e. 12th & 13th lines therein) should be rewritten as --the upper side face thereof-- and --the entire length thereof--, respectively at these instances for appropriate characterizations. Page 17, in paragraph [0114], last two lines therein, note that it is unclear whether the last sentence in this paragraph is an accurate characterization, especially since the claims do not appear to include reference numerals therein and thus appropriate clarification is needed. Note that .  Appropriate correction is required.
The drawings are objected to because in Fig. 15, should a reference label --140-- be provided such as to be commensurate with the Fig. 15 description in paragraph [0101]?.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration as recited in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification (i.e. detail description) needs to provide a corresponding description of original subject recited in claim 15 for clarity and completeness of description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 7, 8 and in claim 3, lines 5, 6, note that it is unclear how “a first coaxial connector” (i.e. claim 1, line 7; claim 3) and “a second coaxial connector” (i.e. claim 1, line 8; claim 3), recited at these instances relate to the earlier recitation in claim 1 of “at least two coaxial connectors” (i.e. the (first/second) coaxial connectors are a part of the at least two coaxial connectors, the (first/second) coaxial connectors are separate and distinct from the at least one coaxial connector, etc.) and thus appropriate clarification is needed.
In claim 2, line 2 and in claim 11, line 1, note that “the first electrical connection” lacks strict antecedent basis, respectively at these instances and thus appropriate clarification is needed.
In claim 3, line 4, note that it is unclear how “one coaxial connection”, as recited herein relates to the recitation of “an electrical connection” in claim 1 (i.e. each is one in the same 
In claim 4, lines 4, 5, note that it is unclear as to which one of the plural “terminating elements” is intended by the singular “terminating element”, respectively recited herein and thus appropriate clarification is needed.
In claim 6, note that the recitation of “at least one component of the switch rotor” is vague in meaning as to what such a recitation is intended to convey and therefore appropriate clarification is needed.
In claim 11, line 2, note that it is unclear as to which one of the plural “coaxial posts” is intended by the singular “coaxial post”, recited herein and thus appropriate clarification is needed; lines 2 & 3, note that the recitation of “coaxial connections” is vague in meaning as to what such a recitation is intended to convey and therefore appropriate clarification is needed.
In claim 14, lines 2, 3, note that it is unclear how “a first switching device” (i.e. line 2) and “a second switching device” (i.e. line 3), as recited herein relates to the “switching device” recited in claim 1 (i.e. the (first/second) switching devices make use of the switching device, the (first/second) switching devices are separate and distinct from the switching device and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 2, lines 5, 7, note that a --,-- should be inserted after “sections”, respectively at these instances for grammatical clarity; line 5, note that the recitation of “its longitudinal axis being” should be rewritten as --the longitudinal axis thereof being-- for idiomatic clarity.
thereof in-- for idiomatic clarity; line 3, note that --respective-- should be inserted prior to “terminating”, respectively at each instance for an appropriate characterization.
In claim 4, line 2, note that the recitation of “runs between the two” should be rewritten as --extends between the respective-- for an appropriate characterization.
In claims 7, 9, line 2 in each claim, note that the term “runs” should be rewritten as --extends-- for idiomatic clarity.
In claim 10, line 2, note that the recitation of “a coaxial post inductively coupled to an electrical” should be rewritten as --a respective coaxial post inductively couple to a corresponding electrical-- for an appropriate characterization.
In claim 12, line 1, note that a --,-- should be inserted after “rotor” for grammatical clarity.
In claim 15, line 2, note that a --,-- should be inserted after “device” for grammatical clarity.
In claim 14, note that the dual dependency from “claim 1” is inappropriate and thus should be rewritten to include a single dependency for clarity and completeness of description.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Konishi. 
.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Alford. 
Konishi discloses the claimed invention except for the presence of a terminating element attached to the inner conductor of the electrical connection, such as recited in claim 3.
Alford exemplarily discloses the use of terminating elements (i.e. conducting plates (41, 42, 43, 44) in FIG. 2) attached to inner coaxial conductors to provide for capacitive coupling.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have added terminating elements (conducting plates) to each of the coaxial conductors in the switch arrangement of Konishi. Such a modification would have been considered obvious for providing the benefit of enlarged surfaces for capacitive coupling, thereby suggesting the obviousness of such a modification.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee